Citation Nr: 0336819	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990, November 1990 to June 1991, and October 1991 to January 
1992, including service in the Persian Gulf.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied eligibility to a total 
disability rating on the basis of individual unemployability.

In her VA Form 9, substantive appeal dated in December 2002, 
the veteran requested a hearing before a member of the Board.  
The veteran was notified by letter dated in February 2003 
that a hearing was scheduled, and failed to appear.  Since 
there has been no request for postponement or any motion 
filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. 3.340, 3.341, 4.16 (2003).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor that 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).
The veteran is currently service-connected for post-traumatic 
stress disorder rated as 50 percent disabling, polyarthralgia 
of the hips, knees, ankles, with headaches, fatigue, 
diarrhea, insomnia, with night sweats and chest pain due to 
an undiagnosed illness of the Gulf War rated as 20 percent 
disabling, sinusitis with recurrent epistaxis, cough, sore 
throat and shortness of breath rated as 10 percent disabling, 
and residuals of left shoulder dislocation with tenderness 
rated as 10 percent disabling.

In June 2002, the veteran filed a VA Form 21-8940 for a TDIU, 
stating that while employed she had panic attacks about three 
to four times a day, had fears of being attacked, and that 
someone was watching her and would come after her or her 
family.  She reported employment at several places from May 
1996 to April 1998. These records of employment are not 
associated with the claims folder, and should be obtained by 
the RO.

The veteran underwent VA examinations pertinent to her claim 
for a TDIU in September 2002.  On neurological examination in 
October 2002, the examiner noted an impression that the 
veteran's insomnia, fatigue, chest pain, and night sweats are 
symptoms of panic attacks and anxiety in nature; that the 
veteran admitted feeling paranoid which interfered and caused 
her to quit past jobs; and that the veteran reported that her 
PTSD and bilateral knee problems prevented her from attaining 
and keeping employment.  However, this examiner did not 
provide an opinion as to the effect, if any, of the veteran's 
neurological service-connected disabilities on her ability to 
engage in substantially gainful employment.

On October 2002 VA examination for post-traumatic stress 
disorder, the psychiatric examiner concluded that over the 
past four years, the veteran's employment and activities of 
daily living were further impaired.  However, this examiner 
did not provide an opinion as to whether the veteran's PTSD, 
or any other disabilities, prevented her from engaging in 
substantially gainful employment.  
On a November 2002 joints examination, the orthopedic 
examiner noted that the veteran's polyarthralgias did not 
manifest any objective measurable musculoskeletal 
limitations, and opined that from a purely orthopedic 
musculoskeletal standpoint, the veteran could do some type of 
gainful employment and that, most likely, her unemployability 
was due to her post-traumatic stress disorder.

Since the orthopedic and neurological examiners have 
attributed many of the veteran's service-connected 
disabilities and symptoms to her psychiatric disability, and 
neither the neurological nor psychiatric examiners provided 
opinions as to the effect of the veteran's respective 
disabilities on her employability, the Board finds that 
medical opinion in this regard is required.

The law is clear that if the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  It 
is not free to substitute its own judgment. See 38 U.S.C.A. § 
5103A; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). See 
also Green v. Derwinski, 1 Vet. App. 121 (1991); (VA's duty 
to assist the veteran includes a duty to conduct a thorough 
and contemporaneous examination).

Additionally, the Board notes that during the pendency of 
this appeal there has been a significant change in the law; 
i.e., the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist. This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

Review of the record reveals that the RO has not notified the 
veteran of the VCAA provisions as it relates to her claim for 
a TDIU, or specifically informed the veteran which portion, 
if any, of the evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on her behalf. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to VA 
medical care, as well as from any other 
facility or source identified by the 
veteran, and not already of record from 
about November 2002 to the present.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should be clearly documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO must take this opportunity to 
review the file and assure that all 
notice and development required by the 
VCAA 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) are fully complied with and 
satisfied.

3.  Records of the veteran's employment 
as identified in her VA Form 21-8940, 
including the reasons for termination, 
should also be obtained and associated 
with the claims file.

4.  The claims folder should then be 
returned to the examiner(s) who did the 
October 2002 neurological and PTSD VA 
examinations, and the examiner(s) should 
affirmatively state that the claims file 
has been reviewed.  The examiners are 
asked to express opinions concerning the 
effect, if any, of the veteran's 
respective service-connected disabilities 
on her ability to obtain 


and retain substantially gainful 
employment.  In forming and reporting the 
opinions as to the veteran's 
unemployability, the examiner(s) should 
take care to exclude the disabling 
effects of all non service-connected 
disabilities noted in the record.  The 
opinion(s) should specifically state 
whether the service-connected 
disabilities render the veteran unable to 
obtain or retain substantially gainful 
employment.

5.  The RO should then review all of the 
evidence and re-adjudicate the claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




